DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-16, filed 08/12/2021, with respect to 35 USC 103  have been fully considered and are persuasive.  The 103 rejection of claims 28-30, 33-36, 38-42, 44-46 and 50-56 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The independent claim includes limitations of an ophthalmologic therapy system wherein a slow scanner is adapted to perform a slow scanning movement three dimensionally in the three spatial directions in the processing volume of the transparent material and a second scanner that is a fast scanner adapted to perform a fast scanning movement three dimensionally in the three spatial directions, and independently from the slow scanning movement of the slow scanner in a section of the processing volume, wherein the section of the fast scanning movement is movable by the slow scanning movement in the entire processing volume. 
The prior art references discovered by the examiner fail to disclose, teach or make obvious a system wherein the slow and the fast scanners are each operable in the three spatial directions and the movements are independent from each other, wherein the section of the fast scanning movement is movable by the slow scanning movement in the entire processing . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792